DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim [US 2003/0211683].

a silicon substrate (31) (pp [0032]) with a silicon surface; 
a trench (39) (pp [0034]), wherein at least part of the trench formed under the silicon surface; and 
a first spacer (41) (pp [0035]) covering a first side of the trench and a second spacer (43) (pp [0035]) covering a second side of the trench; 
wherein a material of the first spacer is different from a material of the second spacer.

With respect to claim 21, Kim (fig. 2d) discloses wherein the first side of the trench (39) (pp [0034]) and the second side of the trench (39) (pp [0034]) are symmetrical.

Claims 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al [US 9,397,180].
With respect to claim 22, Kim (fig. 2d) discloses a semiconductor device structure, comprising: 
a silicon substrate (102) (col. 2, lines 26-29) with a silicon surface; 
a first interconnection (124) (col. 2, lines 58-63) disposed under the silicon surface; and 
a second interconnection (124) (col. 2, lines 58-63) disposed under the silicon surface;

With respect to claim 23, Kim (fig. 2d) discloses wherein a material of the first interconnection (124) (col. 2, lines 58-63) is a same as a material of the second interconnection.

Allowable Subject Matter
Claims 1-19 and 24-29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715. The examiner can normally be reached M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HOAI V PHAM/Primary Examiner, Art Unit 2892